DETAILED ACTION
	Claims 1, 3, 16, and 17 are amended. Claim 2 is canceled. Claims 1 and 3-20 are pending. A complete office action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Patent Application Publication No. 20160166828) in view of Venancio (U.S. Patent Application Publication No. 20140172055).
Regarding claim 1, Yu teaches a lead for neuromodulation and/or neurosensing (Abstract, [0001-0002]) comprising at least one lead cable (Fig. 4D, element 20), at least one electrode section (Fig. 4D, element 54) and at least one electrode placed in the electrode section (Fig. 4D, element 16), wherein the lead comprises an anchor ([0051]; Fig. 4D, element 56), which is pre-attached to the lead and configured to engage with a tissue fixation apparatus and/or hold a tissue fixation ([0051]; Fig. 4D, 
Yu does not teach wherein the pre-attaching of the anchor to the lead defines a relative position between the anchor and the lead that prevents subsequent relative movement of the lead and the anchor.
Venancio, in an analogous device, teaches wherein the pre-attaching of the anchor to the lead defines a relative position between the anchor and the lead that prevents subsequent relative movement of the lead and the anchor ([0046-0047], [0053]; Fig. 4A-C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yu to where the pre-attaching of the anchor to the lead defines a relative position between the anchor and the lead that prevents subsequent relative movement of the lead and the anchor as taught by Venancio in order to ensure that the device would not move during treatment.
In addition, Venancio further teaches the anchor being pre-attached to the lead ([0046-0047]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yu to where the anchor is pre-attached to the lead as taught by Venancio in order to ensure that the user would not have to spend more time further assembling the device for use.
Regarding claim 3, Yu further teaches wherein the anchor is overmolded over and/or is part of the outer part of the lead cable ([0051]; Fig. 4D, element 56).
Regarding claim 8, Yu further teaches wherein the lead includes at least two anchors ([0051]; Fig. 4D;  it is stated that the mesh is anchored to the tissue by sutures meaning there would be more than one anchor point).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yu to where the lead includes at least two anchors as taught by Venancio in order to ensure that every lead in the device was secured to tissue.
Regarding claim 9, Yu further teaches wherein under conditions where the lead includes the at least two anchors, a first anchor is closest to the electrode section is at a distal part of the lead cable ([0051]; Fig. 4D).
In addition, Venancio further teaches wherein under conditions where the lead includes the at least two anchors, a first anchor is closest to the electrode section is at a distal part of the lead cable ([0050]; the lead anchor can be slidably disposed on the lead to allow the lead anchor to slide over the lead to position the lead anchor at a desired place along the lead. This suggests that the anchor could be placed in any desired position whether than be at a proximal or distal part of the lead cable).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yu to where under conditions where the lead includes the at least two anchors, a first anchor is closest to the electrode section is at a distal part of the lead cable as taught by Venancio in order to ensure that the device was anchored in the most desired position by the user.
Regarding claim 13, Yu further teaches wherein the lead comprises a strain relief loop ([0007]).
Regarding claim 15, Yu further teaches wherein the electrode section of the lead comprises at least one anchor and/or is directly connected to at least one anchor ([0051]; Fig. 4D).
Regarding claim 16, Yu teaches a method of fixing a lead for neuromodulation and/or neurosensing (Abstract, [0001-0002]; the method is inherent through use of the device), wherein the 
Yu does not teach the ore-attaching of the anchor to the lead defines a relative position between the anchor and the lead that prevents subsequent relative movement of the lead and the anchor.
Yu does not teach wherein the pre-attaching of the anchor to the lead defines a relative position between the anchor and the lead that prevents subsequent relative movement of the lead and the anchor.
Venancio, in an analogous device, teaches wherein the pre-attaching of the anchor to the lead defines a relative position between the anchor and the lead that prevents subsequent relative movement of the lead and the anchor ([0046-0047], [0053]; Fig. 4A-C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yu to where the pre-attaching of the anchor to the lead defines a relative position between the anchor and the lead that prevents subsequent relative movement of the lead and the anchor as taught by Venancio in order to ensure that the device would not move during treatment.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yu to where the anchor is pre-attached to the lead as taught by Venancio in order to ensure that the user would not have to spend more time further assembling the device for use.
Regarding claim 17, Yu further teaches wherein the at least one anchoring section is overmolded over and/or is part of the outer part of the lead cable ([0051]; Fig. 4D, element 56).
Regarding claim 20, Yu further teaches wherein the at least one electrode section of the lead is directly connected to the at least one anchoring section ([0051]; Fig. 4D).
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Venancio and in further view of Aeschlimann (U.S. Patent Application Publication No. 20180153474).
Regarding claims 4 and 18, the combination of Yu and Venancio teaches all the elements of the claimed invention as stated above.
Yu and Venancio do not teach wherein the anchor is at least partially made of a thermoplastic material.
Aeschlimann, in a similar field of endeavor, teaches wherein the anchor is at least partially made of a thermoplastic material ([0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to where the anchor is at least partially made of a thermoplastic material as a taught by Yu and Venancio in order to allow the anchor to be more pliable when exposed to warmer temperatures in the body.
Claims 5-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Venancio and in further view of Barner (U.S. Patent Application Publication No. 20150051674).
Regarding claim 5, the combination of Yu and Venancio teaches all the elements of the claimed invention as stated above.
Yu and Venancio do not teach wherein the anchor is at least partially made of an elastomeric material.
Barner, in a similar field of endeavor, teaches wherein the anchor is at least partially made of an elastomeric material ([0074]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu and Venancio to where the anchor is at least partially made of an elastomeric material as a taught by Barner in order to allow the anchor to be more pliable in the body.
Regarding claim 6, the combination of Yu and Venancio teaches all the elements of the claimed invention as stated above.
Yu does not teach wherein the anchor has an uneven outer side.
Barner teaches wherein the anchor has an uneven outer side ([0074]; Fig. 7a-c).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the anchor of Barner for the mesh of modified Yu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 7, the combination of Yu, Venancio, and Barner teaches all the elements of the claimed invention as stated above.
Yu and Venancio do not teach wherein the uneven outer side of the anchor is at least partially pearly and/or comprises recesses and ridges.
Barner further teaches wherein the uneven outer side of the anchor is at least partially pearly and/or comprises recesses and ridges ([0074]; Fig. 7a-c).

Regarding claim 19, the combination of Yu, Venancio, and Barner teaches all the elements of the claimed invention as stated above.
Yu further teaches wherein the method includes engaging the fixation instrument with the surrounding tissue ([0051]).
Yu and Venancio do not teach wherein the at least one anchoring section has an uneven outer side, and wherein the uneven outer side is at least partially pearly and/or comprises recesses and ridges, and the at least one anchoring section via winding the fixation instrument around the ridges and where the fixation instrument is held in the recesses.
Barner teaches wherein the at least one anchoring section has an uneven outer side, and wherein the uneven outer side is at least partially pearly and/or comprises recesses and ridges ([0074]; Fig. 7a-c), and the at least one anchoring section via winding the fixation instrument around the ridges and where the fixation instrument is held in the recesses ([0074-0078]; Fig. 7a-c, elements 772a, 774).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu and Venancio to where the at least one anchoring section has an uneven outer side, and wherein the uneven outer side is at least partially pearly and/or comprises recesses and ridges, and the at least one anchoring section via winding the fixation instrument around the ridges and where the fixation instrument is held in the recesses as taught by Barner in order to adequately house the fixation instrument and allow for adequate fixation to tissue.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Venancio and in further view of Petersen (U.S. Patent Application Publication No. 20190167980).
Regarding claim 10, the combination of Yu and Venancio teaches all the elements of the claimed invention as stated above.
Yu and Venancio do not teach wherein at least one of the at least two anchors is at a proximal part of the lead cable.
Petersen, in a similar field of endeavor, teaches wherein at least one of the at least two anchors is at a proximal part of the lead cable ([0030]; Fig. 1, elements 20, 30, 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu and Venancio to where at least one of the at least two anchors is at a proximal part of the lead cable as taught by Petersen in order to allow for there to be more leeway for the distal portion of the lead to move during implantation.
Regarding claim 11, the combination of Yu and Venancio teaches all the elements of the claimed invention as stated above.
Yu and Venancio does not teach wherein between the first anchor closest to the electrode section and the electrode section is a free lead cable section without any anchor.
Petersen teaches wherein between the first anchor closest to the electrode section and the electrode section is a free lead cable section without any anchor ([0030]; Fig. 1, elements 20, 30, 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu and Venancio to where between the first anchor closest to the electrode section and the electrode section is a free lead cable section without any anchor as taught by Petersen in order to allow for there to be more leeway for the distal portion of the lead to move during implantation.
Regarding claim 12, the combination of Yu, Venancio, and Petersen teaches all the elements of the claimed invention as stated above.

Petersen further teaches wherein the free lead cable section has a minimum length selected out of a range of approximately 5 mm, approximately 10 mm to 60 mm and/or that the anchor has a length of at least approximately 10 mm or more, or approximately 60 mm or more ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu and Venancio to where the free lead cable section has a minimum length selected out of a range of approximately 5 mm, approximately 10 mm to 60 mm and/or that the anchor has a length of at least approximately 10 mm or more, or approximately 60 mm or more as taught by Petersen in order to allow for there to be more leeway for the distal portion of the lead to move during implantation.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Venancio and in further view of Wechter (U.S. Patent Application Publication No. 20150343199).
Regarding claim 14, the combination of Yu and Venancio teaches all the elements of the claimed invention as stated above.
Yu further teaches wherein the electrode section is an electrode paddle with an array of electrodes (Fig. 4D, element 54).
Yu and Venancio do not teach wherein the lead is a spinal cord neurostimulation lead, and wherein lead is configured to be implanted in vicinity of the cervical or thoracic or lumbar or sacral section of the spinal cord.
Wechter, in a similar field of endeavor, teaches wherein the lead is a spinal cord neurostimulation lead, and wherein lead is configured to be implanted in vicinity of the cervical or thoracic or lumbar or sacral section of the spinal cord ([0057]).
.
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. Applicant argues that Yu does not teach the anchor being pre-attached to the lead. Examiner disagrees as the definition of “pre-attached” is not entirely defined by the applicant. “Pre-attached” can be understood to mean attached to the lead prior to use of the device, which Yu’s anchor clearly is. In addition, the anchor of Yu would be perfectly capable of being loosely attached to the lead allowing for the formation of one embodiment as well as the applicant does not specify the degree at which the anchor is attached to the lead.
Applicant’s additional arguments with respect to claims 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794